Exhibit 10.24

Executive Officer Incentive Plan

(Section 162(m) Performance-Based Awards)

LONG-TERM PERFORMANCE STOCK AWARD AGREEMENT UNDER

THE MICROSOFT CORPORATION 2001 STOCK PLAN

Award Number 0000001417045

This Award Agreement sets forth the terms and conditions of an award (the
“Award”) of long-term performance stock awards (“LTPSAs”) awarded to Satya
Nadella (“Awardee”) by Microsoft Corporation (the “Company”) in the exercise of
its sole discretion under the Microsoft Corporation 2001 Stock Plan (the “Plan”)
and pursuant to the Microsoft Corporation Executive Officer Incentive Plan (the
“EOIP”) on 2/4/2014 (the “Award Date”). Capitalized terms used but not defined
in this Award Agreement shall have the meanings assigned to them in the Plan.

1. Award.

(a) The Award is earned over three overlapping, five-year performance periods
(each, a “Performance Period”). The first Performance Period is the five-year
period beginning February 4, 2014 (the “Effective Date”) and ending February 3,
2019. The second and third Performance Periods will commence on the first and
second anniversary of the Effective Date, respectively. Under this Award, each
Performance Period will cover up to 900,000 (nine hundred thousand) LTPSAs
available to be earned, as discussed below. At the end of each Performance
Period, the Committee (as that term is defined in Section 2(f) of the Plan) will
determine the number of LTPSAs earned under the Award as set forth in Section 2
and advise Awardee of the number (these earned LTPSAs are the “Earned LTPSAs”).

(b) The LTPSAs represent the Company’s unfunded and unsecured promise to issue
Common Shares at a future date, subject to the terms of this Award Agreement and
the Plan. Awardee has no rights under the LTPSAs other than the rights of a
general unsecured creditor of the Company.

2. Performance Goals; Earned LTPSAs.

(a) The performance goal for each Performance Period established by the
Committee under the EOIP (the “Performance Goal”) is the Company’s five-year
Total Shareholder Return relative to the S&P 500 (“Relative TSR”), as defined
and calculated in accordance with Schedule A. In addition, the first 150,000
LTPSAs for each Performance Period will only be earned if the Company’s
operating income (as reported in its financial statements) for the first full
fiscal year following the Award Date is greater than zero (the “Threshold
Goal”).

(b) Within 90 days following the close of the applicable Performance Period, the
Committee shall assess performance against the Performance Goal and the
Threshold Goal in accordance with Section 4.2 of the EOIP and determine the
number of Earned LTPSAs for such Performance Period based on the table below;
provided that in no event may the number of Earned LTPSAs exceed the maximum
amount specified in Section 4.1 of the EOIP. The date the Committee makes this
determination is the “Determination Date” for the Performance Period.

 

1



--------------------------------------------------------------------------------

Relative TSR    Earned LTPSAs  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

30th percentile or less

     150,000 * 

40th percentile

     300,000   

50th percentile

     450,000   

60th percentile

     600,000   

70th percentile

     750,000   

80th percentile or greater

     900,000   

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

*

Subject to satisfaction of the Threshold Goal

If Relative TSR falls between the amounts shown in the table, the number of
Earned LTPSAs will be determined by linear interpolation between the respective
amounts shown above.

3. Vesting of LTPSAs.

(a) Earned LTPSAs shall vest on the first NASDAQ Stock Market regular trading
day that is on or after the Determination Date, subject to the terms of this
Award Agreement and the Plan and provided that Awardee remains continuously
employed through the Determination Date.

(b) Awardee agrees that the LTPSAs subject to this Award Agreement, and other
incentive or performance-based compensation Awardee receives or has received
from the Company, shall be subject to the Company’s executive compensation
recovery policy, as amended from time to time.

(c) AWARDEE’S RIGHTS IN THE LTPSAs SHALL BE AFFECTED, WITH REGARD TO BOTH
VESTING SCHEDULE AND TERMINATION, BY LEAVES OF ABSENCE, CHANGES IN THE NUMBER OF
HOURS WORKED, PARTIAL DISABILITY, AND OTHER CHANGES IN AWARDEE’S EMPLOYMENT
STATUS AS PROVIDED IN THE COMPANY’S CURRENT POLICIES FOR THESE MATTERS.
ACCOMPANYING THIS AWARD AGREEMENT IS A CURRENT COPY OF THESE POLICIES. THESE
POLICIES MAY CHANGE FROM TIME TO TIME WITHOUT NOTICE IN THE COMPANY’S SOLE
DISCRETION, AND AWARDEE’S RIGHTS WILL BE GOVERNED BY THE POLICIES IN EFFECT AT
THE TIME OF ANY EMPLOYMENT STATUS CHANGE. E-MAIL “BENEFITS” FOR A COPY OF THE
MOST CURRENT POLICIES.

4. Termination. Unless terminated earlier under Section 5, 6 or 7 below, an
Awardee’s rights under this Award Agreement with respect to the LTPSAs under
this Award Agreement shall terminate at the time the LTPSAs are converted into
Common Shares and distributed to Awardee.

5. Termination of Awardee’s Status as a Participant. Except as otherwise
specified in Sections 6 and 7 below, in the event of termination of Awardee’s
Continuous Status as a Participant (as that term is defined in Section 2(j) of
the Plan), Awardee’s rights under this Award Agreement in any unvested LTPSAs
shall terminate. For the avoidance of doubt, an Awardee’s Continuous Status as a
Participant terminates at the time Awardee’s actual employer ceases to be the
Company or a “Subsidiary” of the Company, as that term is defined in
Section 2(y) of the Plan, and except as otherwise specified in Section 6 or 7
below, no person shall have any rights as an Awardee under this Award Agreement
unless he or she is in Continuous Status as a Participant on the Award Date.

6. Disability or Death of Awardee.

(a) Notwithstanding the provisions of Section 5 above, in the event of
termination of Awardee’s Continuous Status as a Participant as a result of total
and permanent disability (as that term is defined in Section 12(c) of the Plan
and the policies referenced in Section 3(c) above), with respect to any
Performance Period that has not been completed, the Awardee shall become
immediately vested in an amount of LTPSAs that would be earned if Relative TSR
was at the 60th percentile.

 

2



--------------------------------------------------------------------------------

(b) Notwithstanding the provisions of Section 5 above, if at the time of
Awardee’s death he is in Continuous Status as a Participant, then, with respect
to any Performance Period that has not been completed, the Awardee shall become
immediately vested in an amount of LTPSAs that would be earned if Relative TSR
was at the 60th percentile.

7. Termination without Cause. Notwithstanding the provisions of Section 5 above,
in the event of termination of Awardee’s Continuous Status as a Participant as a
result of a termination of employment by the Company without Cause (as defined
in the offer letter, dated February 3, 2014, between the Awardee and the Company
(the “Offer Letter”), the Award will be treated in accordance with the Offer
Letter. For the avoidance of doubt, the LTPSAs are not eligible stock awards for
purposes of the Company’s Senior Executive Severance Benefit Plan.

8. Value of Unvested LTPSAs. In consideration of the award of these LTPSAs,
Awardee agrees that upon and following termination of Awardee’s Continuous
Status as a Participant for any reason (whether or not in breach of applicable
laws), and regardless of whether Awardee is terminated with or without cause,
notice, or pre-termination procedure or whether Awardee asserts or prevails on a
claim that Awardee’s employment was terminable only for cause or only with
notice or pre-termination procedure, any unvested LTPSAs under this Award
Agreement shall be deemed to have a value of zero dollars ($0.00).

9. Conversion of LTPSAs to Common Shares; Responsibility for Taxes.

(a) Provided Awardee has satisfied the requirements of Section 9(b) below, on
the vesting of any Earned LTPSAs, the vested Earned LTPSAs shall be converted
into an equivalent number of Common Shares that will be distributed to Awardee
(or Awardee’s legal representative, if applicable) within 15 days after the date
of the vesting event. Notwithstanding the foregoing, if accelerated vesting of a
LTPSA occurs pursuant to a provision of the Plan not addressed in this Award
Agreement, distribution of the related Common Share shall not occur until the
date distribution would have occurred under this Award Agreement absent this
accelerated vesting. The distribution to Awardee (or Awardee’s legal
representative, if applicable) of Common Shares in respect of the vested Earned
LTPSAs shall be evidenced by means that the Company determines to be
appropriate. In the event ownership or issuance of Common Shares is not feasible
due to applicable exchange controls, securities regulations, tax laws or other
provisions of applicable law, as determined by the Company in its sole
discretion, Awardee (or Awardee’s legal representative, if applicable) shall
receive cash proceeds in an amount equal to the value of the Common Shares
otherwise distributable to Awardee, as determined by the Company in its sole
discretion, net of amounts withheld in satisfaction of the requirements of
Section 9(b) below.

(b) Regardless of any action the Company or Awardee’s actual employer takes with
respect to any or all income tax (including federal, state and local taxes),
social insurance, payroll tax, payment on account, or other tax-related
withholding items (“Tax-Related Items”) that arise in connection with the
LTPSAs, Awardee acknowledges and agrees that the ultimate liability for any
Tax-Related Items determined by the Company in its discretion to be legally due
by Awardee, is and remains Awardee’s responsibility. Awardee acknowledges and
agrees that the Company and/or Awardee’s actual employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the LTPSAs, including the grant of the LTPSAs,
the vesting of Earned LTPSAs, the conversion of Earned LTPSAs into Common Shares
or the receipt of an equivalent cash payment, the subsequent sale of any Common
Shares acquired and the receipt of any dividends; and (ii) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
LTPSAs to reduce or eliminate Awardee’s liability for any Tax-Related Items.

Prior to the relevant taxable or tax-withholding event, as applicable, Awardee
shall pay, or make adequate arrangements satisfactory to the Company or to
Awardee’s actual employer (in their sole discretion) to satisfy all obligations
for Tax-Related Items. In this regard, Awardee authorizes the Company or
Awardee’s actual employer to withhold all applicable Tax-Related Items from
Awardee’s wages or other cash compensation payable to Awardee by the Company or
Awardee’s actual employer. Alternatively, or in addition, the Company or
Awardee’s actual employer may, in their sole discretion, and

 

3



--------------------------------------------------------------------------------

without notice to or authorization by Awardee, (i) sell or arrange for the sale
of Common Shares to be issued upon the vesting of Earned LTPSAs or other event
to satisfy the withholding obligation, and/or (ii) withhold in Common Shares,
provided that the Company and Awardee’s actual employer shall withhold only the
amount of shares necessary to satisfy the minimum withholding amount or such
other amount determined by the Company as not resulting in negative accounting
consequences for the Company. Awardee will be deemed to have been issued the
full number of Common Shares subject to the Earned LTPSAs, notwithstanding that
a number of whole vested Common Shares are held back solely for the purpose of
paying the Tax-Related Items. Awardee shall pay to the Company or to Awardee’s
actual employer any amount of Tax-Related Items that the Company or Awardee’s
actual employer may be required to withhold as a result of Awardee’s receipt of
LTPSAs, the vesting of Earned LTPSAs, or the conversion of vested Earned LTPSAs
to Common Shares that cannot be satisfied by the means described in this
paragraph. Except where applicable legal or regulatory provisions prohibit and
notwithstanding anything in the Plan to the contrary, the standard process for
the payment of an Awardee’s Tax-Related Items shall be for the Company or
Awardee’s actual employer to withhold in Common Shares only to the amount of
shares necessary to satisfy the minimum withholding amount or such other amount
determined by the Company as not resulting in negative accounting consequences
for the Company. The Company may refuse to deliver Common Shares to Awardee if
Awardee fails to comply with Awardee’s obligation in connection with the
Tax-Related Items as described in this section 9.

(c) In lieu of issuing fractional Common Shares, on the vesting of a fraction of
an Earned LTPSA, the Company shall round the shares down to the nearest whole
share.

(d) Until the distribution to Awardee of the Common Shares in respect of the
vested Earned LTPSAs is evidenced deposit in Awardee’s brokerage account,
Awardee shall have no right to vote or receive dividends or any other rights as
a shareholder with respect to such Common Shares, notwithstanding the vesting of
Earned LTPSAs. No adjustment will be made for a dividend or other right for
which the record date is prior to the date Awardee is recorded as the owner of
the Common Shares, except as provided in Section 14 of the Plan.

(e) By accepting the Award of LTPSAs evidenced by this Award Agreement, Awardee
agrees not to sell any of the Common Shares received on account of vested Earned
LTPSAs at a time when applicable laws or Company policies prohibit a sale. This
restriction shall apply so long as Awardee is an Employee, Consultant or outside
director of the Company or a Subsidiary of the Company.

10. Non-Transferability of LTPSAs. Awardee’s right in the LTPSAs awarded under
this Award Agreement and any interest therein may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner, other than by
will or by the laws of descent or distribution. LTPSAs shall not be subject to
execution, attachment or other process.

11. Acknowledgment of Nature of Plan and LTPSAs. In accepting the Award, Awardee
acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;

(b) the Award of LTPSAs is voluntary and occasional and does not create any
contractual or other right to receive future awards of LTPSAs or other awards,
or benefits in lieu of LTPSAs even if LTPSAs have been awarded repeatedly in the
past;

(c) all decisions with respect to LTPSAs or other future awards, if any, will be
at the sole discretion of the Company;

(d) Awardee’s participation in the Plan is voluntary;

 

4



--------------------------------------------------------------------------------

(e) the future value of the underlying Common Shares is unknown and cannot be
predicted with certainty;

(f) if Awardee receives Common Shares, the value of the Common Shares acquired
on vesting of Earned LTPSAs may increase or decrease in value;

(g) notwithstanding any terms or conditions of the Plan to the contrary and
consistent with Section 5, above, in the event of termination of Awardee’s
Continuous Status as a Participant under circumstances where Section 6 or 7
above does not apply (whether or not in breach of applicable laws), Awardee’s
right to receive LTPSAs and vest under the Plan, if any, will terminate
effective as of the date that Awardee is no longer actively employed and will
not be extended by any notice period mandated under applicable law. Awardee’s
right to receive Common Shares pursuant to any Earned LTPSAs after termination
of Continuous Status as a Participant, if any, will be calculated as of the date
of termination of Awardee’s active employment and will not be extended by any
notice period mandated under applicable law; and

(h) Awardee acknowledges and agrees that, regardless of whether Awardee is
terminated with or without cause, notice or pre-termination procedure or whether
Awardee asserts or prevails on a claim that Awardee’s employment was terminable
only for cause or only with notice or pre-termination procedure, Awardee has no
right to, and will not bring any legal claim or action for, (a) any damages for
any portion of any Earned LTPSAs that have been vested and converted into Common
Shares, or (b) termination of any unvested LTPSAs under this Award Agreement.

12. No Employment Right. Awardee acknowledges that neither the fact of this
Award of LTPSAs nor any provision of this Award Agreement or the Plan or the
policies adopted pursuant to the Plan shall confer upon Awardee any right with
respect to employment or continuation of current employment with the Company or
with Awardee’s actual employer, or to employment that is not terminable at will.
Awardee further acknowledges and agrees that neither the Plan nor this Award of
LTPSAs makes Awardee’s employment with the Company or Awardee’s actual employer
for any minimum or fixed period, and that this employment is subject to the
mutual consent of Awardee and the Company or Awardee’s actual employer, and may
be terminated by either Awardee or the Company or Awardee’s actual employer at
any time, for any reason or no reason, with or without cause or notice or any
kind of pre- or post-termination warning, discipline or procedure.

13. Administration. Except as otherwise expressly provided in the Plan, the
authority to manage and control the operation and administration of this Award
Agreement shall be vested in the Committee, and the Committee shall have all
powers and discretion with respect to this Award Agreement as it has with
respect to the Plan. Any interpretation of the Award Agreement by the Committee
and any decision made by the Committee with respect to the Award Agreement shall
be final and binding on all parties. References to the Committee in this Award
Agreement shall be read to include a reference to any delegate of the Committee
acting within the scope of his or her delegation.

14. Plan Governs. Except as provided in Schedule A, this Award Agreement shall
be subject to the terms of the Plan and the EOIP, and this Award Agreement is
subject to all interpretations, amendments, rules and regulations promulgated by
the Committee from time to time pursuant to the Plan and the EOIP.

15. Notices. Any written notices provided for in this Award Agreement that are
sent by mail shall be deemed received three business days after mailing, but not
later than the date of actual receipt. Notices shall be directed, if to Awardee,
at Awardee’s address indicated by the Company’s records and, if to the Company,
at the Company’s principal executive office.

16. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to LTPSAs awarded under the Plan or future LTPSAs
that may be awarded under the Plan by electronic means or request Awardee’s
consent to participate in the Plan by electronic means. Awardee hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

5



--------------------------------------------------------------------------------

17. Acknowledgment. By Awardee’s acceptance of this Award Agreement in the
manner described in “Awardee’s Acceptance” at the end of this Award Agreement,
Awardee acknowledges that Awardee has received and has read, understood and
accepted all the terms, conditions and restrictions of this Award Agreement, the
Plan, and the current policies referenced in Sections 3(b) and 3(c) above.
Awardee understands and agrees that this Award Agreement is subject to all the
terms, conditions, and restrictions stated in this Award Agreement and in the
other documents referenced in the preceding sentence, as the latter may be
amended from time to time in the Company’s sole discretion.

18. Board Approval. These LTPSAs have been awarded pursuant to the Plan and this
Award of LTPSAs has been approval by the Board of Directors.

19. Governing Law and Venue. This Award Agreement shall be governed by the laws
of the State of Washington, U.S.A., without regard to Washington laws that might
cause other law to govern under applicable principles of conflicts of law. The
venue for any litigation related to this Award Agreement will be in King County,
Washington.

20. Severability. If one or more of the provisions of this Award Agreement shall
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions that could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Award Agreement to be
construed so as to foster the intent of this Award Agreement and the Plan.

21. Complete Award Agreement and Amendment. This Award Agreement (including the
policies referenced in Sections 3(b) and 3(c)), the Plan and the Offer Letter
constitute the entire agreement between Awardee and the Company regarding
LTPSAs. Any prior agreements, commitments or negotiations concerning these
LTPSAs are superseded. This Award Agreement may be amended only by written
agreement of Awardee and the Company, without consent of any other person,
provided that no consent is necessary to an amendment that in the reasonable
judgment of the Committee confers a benefit on Awardee. Awardee agrees not to
rely on any oral information regarding this Award of LTPSAs or any written
materials not identified in this Section 21.

22. Code Section 409A. Payments under this Award Agreement are intended to be
exempt from Code section 409A to the extent they satisfy the “short-term
deferral exception” under Code section 409A and otherwise to be compliant with
Code section 409A, and this Award Agreement shall be interpreted, operated and
administered accordingly. To the extent applicable, each payment under this
Award Agreement shall be treated as a separate payment for purposes of Code
section 409A.

23. Code Section 162(m). The Award is intended to satisfy the applicable
requirements for the performance-based compensation exception under Code section
162(m) and applicable IRS guidance issued thereunder, and it is intended that
the Award be interpreted, operated and administered to meet such requirements.

MICROSOFT CORPORATION

Lisa Brummel,

 

 

LOGO [g827041g37b76.jpg]

Executive Vice President, Human Resources

 

6



--------------------------------------------------------------------------------

AWARDEE’S ACCEPTANCE:

I have read and fully understood this Award Agreement and, as referenced in
Section 17 above, I accept and agree to be bound by all of the terms, conditions
and restrictions contained in this Award Agreement and the other documents
referenced in it. I intend to express my acceptance of the Award and this Award
Agreement by typing my name in Awardee acceptance window provided in “step 2” of
the award acceptance checklist, and I further intend the typing of my name to
have the same force and effect in all respects as a handwritten signature.

Schedule A

Long-Term Performance Share Award

This Schedule A provides additional information regarding the calculations of
the LTPSAs awarded pursuant to the attached Award Agreement.

Total Shareholder Return (TSR) is defined as the total return of a stock to an
investor (capital gains plus dividends). It is calculated by comparing the stock
price at the end of a Performance Period to the stock price at the beginning of
a Performance Period and assumes that dividends are reinvested in the same
equity. TSR results will be provided based on information from Bloomberg (i.e.
“Dividends Reinvested in Security”). TSR will be expressed to four decimal
points.

S&P 500 will be defined as the companies that comprise the S&P 500, as published
by McGraw-Hill and currently available at
http://us.spindices.com/indices/equity/sp-500. For purposes of LTPSA
calculations the companies that comprise the S&P 500 on the first trading day of
each Performance Period will remain constant throughout the Performance
Period. As a result, at the end of each Performance Period the actual number of
companies used to calculate Microsoft’s relative performance likely will be
fewer than 500.

Starting Microsoft Stock Price for the first Performance Period will be the
average closing price of a Common Share on the 5 trading days preceding and
following the Award Date.

Starting Microsoft Stock Price for the second and third Performance Periods will
be calculated as the average closing price of a Common Share during the 90 day
calendar period preceding the first trading day of the applicable Performance
Period.

Ending Microsoft Stock Price will be calculated as the average closing price of
a Common Share for the final 90 calendar days (inclusive of the last full
trading day) of the applicable Performance Period.

Starting Stock Price of each S&P 500 Issuer for the first Performance Period
will be the average closing price of each S&P Issuer on the 5 trading days
preceding and following the Award Date.

 

7



--------------------------------------------------------------------------------

Starting Stock Price of each S&P 500 Issuer for the second and third Performance
Periods will be calculated as the average closing price of each S&P 500 Issuer
during the 90 calendar day period preceding the first full trading day of the
applicable Performance Period.

Ending Stock Price of each S&P Issuer will be calculated as the average closing
price of each S&P 500 Issuer for the final 90 calendar days (inclusive of the
last full trading day) of the applicable Performance Period.

Percentile rank calculations required for determining payout rates will be based
upon the standard Excel formula for determining percent rank using the function
PERCENTRANK.INC. Results of all percent ranks, including Microsoft’s, will be
calculated to two decimal points, as calculated using Excel rounding methods.

 

8